 Case 2:20-cv-02830-SAB-PJW Document 23 Filed 01/06/21 Page 1 of 2 Page ID #:231



 1
 2
 3
 4
 5
 6                       UNITED STATES DISTRICT COURT
 7                      CENTRAL DISTRICT OF CALIFORNIA
 8
 9 LARONDA KELLEY,                             No. 2:20-cv-02830-SAB-PJWx
10        Plaintiff,
11        v.
12 C. R. BARD, INC., and BARD                  ORDER DISMISSING ACTION
13 PERIPHERAL VASCULAR, INC.,
14        Defendants.
15
16        Before the Court is the parties’ Stipulation to Dismiss Without Prejudice,
17 ECF No. 22. Plaintiff is represented by Annesley H. DeGaris. Defendants are
18 represented by Daniell K. Newman.
19        The parties stipulate that pursuant to Rule 41(a)(1)(A)(ii), the Complaint and
20 all causes of action are dismissed without prejudice against all Defendants in the
21 above-captioned action.
22 //
23 //
24 //
25 //
26 //
27 //
28 //

     ORDER DISMISSING ACTION ~ 1
 Case 2:20-cv-02830-SAB-PJW Document 23 Filed 01/06/21 Page 2 of 2 Page ID #:232



 1        Accordingly, IT IS HEREBY ORDERED:
 2        1. The parties’ Stipulation to Dismiss Without Prejudice, ECF No. 22, is
 3           ACCEPTED.
 4        2. The Complaint and all causes of action in the above-captioned case are
 5           DISMISSED, without prejudice.
 6        IT IS SO ORDERED. The Clerk of Court is directed to enter this Order,
 7 forward copies to counsel, and close the file.
 8        DATED this 6th day of January 2021.
 9
10
11
12                          ____________________________
                                   Stanley A. Bastian
13                             United States District Court
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER DISMISSING ACTION ~ 2
